DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions.  
Priority
This action claims priority to CA2733110 and CA2756489, and is a continuation of PCT/CA12/00191, 13/546,918, 15/783,716, 16/548,513 and 14/864,170, of which all are allowed.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/25/2021 and 08/18/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the limitations of claim 1, specifically that the antenna for the contactless payment reader is arranged such that the NFC antenna is arranged in or on the parking meter in close proximity to the display aperture, in view of all other limitations present in the claims.
Khan (2011/0320243) teaches an NFC-enabled parking meter including a display (118) and an NFC antenna (112).  However, the antenna device and the display device 
King teaches a parking meter with a display, a housing for protecting the parking meter which bears an aperture having a display, including an antenna for payment arranged in close proximity to the display.  King is silent as to a metal casing and that the antenna is for NFC, or that the card is read when placed in the vicinity of the display specifically.
King ‘403 teaches a parking meter with a display, a housing for protecting the parking meter which bears an aperture having a display, including an RFID/NFC antenna for contactless payment arranged in close proximity to the display.  King is silent as to a metal casing and that the antenna is for NFC, or that the card is read when placed in the vicinity of the display specifically.
Thomas teaches a parking meter with an aperture for a display in a housing, including an RFID antenna from within the housing which is metallic, but is silent as to that the antenna is NFC, and that the antenna is arranged within the display opening or transparent display opening.  Instead, the antenna is located below the display.
Poplett teaches a parking meter that negotiates with a wireless tag through NFC.   However, the disclosure lacks specific location of devices, and merely states that the NFC device might be a parking meter, and as is such, is silent as to the location of the NFC antenna.  In addition, Poplett teaches an NFC antenna in addition to an RFID antenna, not in replacement of one.

Jacobs teaches a parking meter with a housing and an aperture for a display including a solar panel which has RF shielding between the aperture for the panel and the panel assembly, but is silent as to further limitations of contactless payment.
Braukmann teaches a material for sealing the aperture in the housing of a parking display for attenuation of RF signals, but is silent as to further limitations concerning contactless payment.
Redmann teaches a multi-space parking meter, but is silent as to physical limitations of elements of the parking meter.
Claims 2-20 depend upon claim 1, and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Tardif whose telephone number is 571-270-7810.  The examiner can normally be reached on M-F (830am-530pm).  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov




/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876